DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Tang et al., US Patent No: 5,717,298) fails to teach a pulse scheduler to determine a first start time and a first duration for a first pulse and a second start time and a second duration for a second pulse and in combination with the other limitations of the base claim.
As to claim 11, the prior art of record(s) (closest prior art, Tang et al., US Patent No: 5,717,298) fails to teach determining, by the motor controller a first start time and a first duration for a first pulse and a second start time and a second duration for a second pulse and in combination with the other limitations of the base claim.
As to claim 16, the prior art of record(s) (closest prior art, Tang et al., US Patent No: 5,717,298) fails to teach a motor controller to: determine a first start time and a first duration for a first pulse and a second start time and a second duration for a second pulse and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
Examiner acknowledges and verifies the drawings dated 02/23/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	06/08/2022